DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

	Claim 1 and the subsequent claims describes a porous oxidic material throughout the claims and then further state that this material comprises “said zeolitic” material.  Since the porous oxidic material is described as “said zeolitic material”, the product claimed will be interpreted as the zeolite described. 

Claim Objections
	Claim 6 and other claim use the term “FOSDA”.  This abbreviation should be spelled out as: N,N-diethyl-cis-2,6-dimethylpiperidinium hydroxide.

	Claim 7 and other claims use the terms “SOSA”.  This abbreviation should be spelled out as: dimethyloctadecyl[3-(trimethoxysilyl)propyl]ammonium chloride.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 17 “said zeolitic material” lacks antecedent basis.
	Claim 1, line 17 and throughout the claims use the word “zeolitic”, which is unclear because it is unclear what is included under the term “zeolitic” and if that is limited to just zeolites or other porous frameworks and which ones.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 9, 10, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zones (US Pat.: 5958370) and in view of Levy (US Pub.: 2019/0046963), provisional filed 2014.
As to Claims 1 and 4, Zones describes a method of making a SSZ-39-type zeolite (abstract, title).  The SSZ-39-type sieve has an AEI framework.  The process of making involves combining an aqueous solution containing an oxide of a first tetravalent element, such as aluminum, a trivalent element, such as silicon and any metals (col. 4, lines 29-40).  The mixture may include an alkali metal hydroxide, such as NAOH (col. 5, lines 1-4) to use for its basicity (col. 5, line 5).  This can be considered the base source.  The mixture can include a templating agent (col. 2, lines 26-28), which can be considered a first organic structure directing agent that is an AEI framework structure directing agent.  Additionally, Zones teaches that the mixture can comprise seed material (col. 5, line 24). This can be considered the mother liquor.  
	Zones teaches use of a structure directing agent, but not two.  As to the second structure directing agent, although Zones teaches that this one should be a cyclic or polycyclic quaternary ammonium cation (see col. 2, lines 27-28) is diethyl-octadecyl [3-(trimethyoxysilyl)-propyl] ammonium cation, but does not teach use of the methyl-form. 
	As to the inclusion of a FAU-type framework, Zones explains that a source of silica can be provided by a Y-type zeolite (col. 4, lines 65-67).  Y-types zeolites have FAU-type frameworks. The reaction mixture is conducted at a temperature from 100-200 degrees C (col. 5, lines 13-17).  This can be considered the crystallization temperature. 
	Also, Zones does not state that the porosity of the SSZ-39 sieve should have micropores and mesopores.
	As to the use of DMOD and the presence of micropores and mesopores, Levy describes a method of making a sieve that can include a number of frameworks, one of which is a CHA-type sieve (abstract) others include those in the AEI-framework (para. 0144).  Levy explains that the manufacture of the sieve can be performed using a soft-templating technique shown in Fig. 6 (para. 0154).  This process employs a structure directing agent/templating agent with an organosilane surfactant, such as dimethyloctadecyl [3-(trymethyoxysilyl)propyl] ammonium chloride (DMOD) (para. 0154).  Use of these two in the presence of a silica and alumina source with this process produces a hierarchical porous sieve that has interconnected micropores and mesopores (abstract).  As DMOD can be considered a second organic structure agent because it is the same compound used the same way.
	As to the micropores and mesopores being in the range of 2nm and 2-50nm when determined by a nitrogen adsorption-desorption test, Levy teaches that the pores size of the micropores range from 3-10 Angstroms (para. 24) and that the mesopores range in size from 15-50 Angstroms (para. 24).  The micropore size fall within the claimed range and the mesopores overlap the claimed range.  Levy explains that hierarchical pore systems provide micropores with desired weak isolated Bronsted acid sites and mesopores that aid in the mass transfer of reactants and products. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add DMOD to the surfactant of Levy in the manufacture of the molecular sieve of Zones because the addition of this compound is known to facilitate formation of AEI sieves with hierarchical pore structures and hierarchical pore systems are known to provide micropores with desired weak isolated Bronsted acid sites and mesopores that aid in the mass transfer of reactants and products. 
	As to the pore sizes being determined using nitrogen adsorption-desorption tests, Levy teaches use of a nitrogen adsorption-desorption test (para. 96, 109, 181, 202), but the reference does not specifically state that the micropores and mesopore features are determined using this test.  Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any test used to determine pore size would be suitable to find the pore characteristics of the product. 

As to Claim 3, Levy teaches that the structure directing agent is dimethyloctadecyl [3-(trymethyoxysilyl)propyl] ammonium chloride (DMOD) (para. 0154).  

As to Claim 6, Zones teaches use of N,N-Diethyl-2, 6-dimethylpiperidinium cation (Template A, Table C) and that this cation can be in hydroxide-form (col. 15, line 22).  The ratio of structure directing agent to YO2 can range from 0.02 to 0.05 (see Table B).  (See overlapping ranges above and re-iterated here). 

As to Claim 9, Zones teaches that the H2O/YO2 ratio is from 20-80 (Table A).

As to Claim 10, Zones teaches that the Y sieve can be about 0.25 grams in a SSZ-39 synthesis mixture (see example 2).  The amount of Y sieve being about 1.9%.  Zones teaches that the seed added to the synthesis mixture can be a SSZ-39 crystal (col. 5, lines 24-30) in an amount of 0.1 to 10% (col. 5, lines 29-31).  Therefore the ratio of the two overlap the claimed range. 

As to Claim 12, Zones teaches that the synthesis takes place for 8-24 hrs (col. 5, lines 35-36).
As to Claim 13, Zones teaches agitation or stirring of the mixture (col. 5, lines 20-21).

As to Claim 14, Zones teaches filtration of the solid product from the reaction mixture (col. 5, lines 33-35).  All the other steps are optional in this claim.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zones and Levy as applied to claim 1 above, and in view of Tanaka (US Pub.: 2017/0259250).
As to Claim 2, Zones teaches use of N, N-Dimethyl-2, 6-diethyl piperidinium cation as the template (see Table C, column 13, template A), but not the dimethyl-form.
Tanaka describes a method for making an AEI-type zeolite (abstract).  The reference describes a number of different organic structure directing agent that are useable in their process, to include N,N, di-ethyl-2, 6-dimethyl piperidinium cations (para. 92).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ other useable structure directing agents, such as: N,N, di-ethyl-2, 6-dimethyl piperidinium cations, as taught by Tanaka for use with the formation of AEI zeolite, as taught by Zones and Levy because this structure directing agent is known to be effective for use in formation of the zeolite.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zones and Levy as applied to claim 1 above, and in view of Bourgogne (US Pat.: 4503024).
Table 1 describes starting zeolite Y sieves and shows that the SiO2/Al2O3 ratio (see table 1 under “B”, that the ratio of these can be 3.5 to 10 to effectively make Chabazite (Table 1). Y-type zeolites have FAU-structures.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a FAU-type sieve with a SiO2/Al2O3 ratio of 3.5 to 10 to make a different type of sieve, such as CHA, as taught by Bourgogne for use with Zones and Levy because use of this precursor is known to be effective in the manufacture of a different type of sieve. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zones and Levy as applied to claim 1 above, and further in view of Kuroda (JP 2013/047166).
As to Claim 7, Levy teaches that the sieve making material includes a templating agent and a surfactant (see above).  Levy teaches that the surfactant agent should be dimethyloctadecyl [3-(trymethyoxysilyl)propyl] ammonium chloride (DMOD) (para. 0154).  
Levy does not specifically teach the ratio claim.
Kuroda teaches making a sieve using alumina, silica, alkali, surfactant and water (title).  Kuroda teaches that the surfactant and silica ratio is from 0.05 to 0.2 (novelty and description).  (See overlapping ranges above and re-iterated here). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the surfactant and silica in an amount of 0.05 to 0.2, as taught by Kuroda for use with the process of Zones and Levy because this ratio is known to be an effective amount for the production of a zeolite. 

	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zones and Levy as applied to claim 1 above, and further in view of Li (US Pub.: 2016/0296924).
	Zones explains that the alkali metal hydroxide can be a sodium or potassium hydroxide (col. 5, lines 1-4) and that the amount of this can be adjusted or even omitted based on the basicity of the reaction slurry (col. 5, lines 1-5).
	The references do not teach how much of the hydroxide should be added however.
	Li describes a method of making a zeolite that has a d6r building unit, such as AEI (para. 25).  The process of making the sieve involves mixing an alumina, silica, water and hydroxide source (para. 49).  Li explains that the hydroxide source can be an alkali hydroxide (see para. 88) and that the ratio of the hydroxide to silica can be less than 0.5 (para. 72).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hydroxide base in a ratio to silica of less than 0.5, as taught by Li for use with Zones and Levy because Zones explains that base concentrations can be adjusted as needed and Li describes a useable range of hydroxide put in terms of it’s ratio to silica that is effective for use in making an AEI-type sieve.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zones and Levy as applied to claim 1 above, and further in view of Khitev, Yu, et al. “Synthesis and catalytic properties of hierarchical micro/mesoporous materials . . .” and in view of Goel (US Pub.: 2016/0023912).
Khitev describes a method of making bimodal micro-mesoporous molecular sieves (Introduction, lines 1-3). The process uses a zeolite that is treated with an aqueous NaOH solution, followed by a hydrothermal treatment in the presence of CTMABr, which can be considered a structure directing agent (see catalyst preparation in section 2.1).  The product/solid is recovered and recrystallized (see section 2.1).
Khitev does not state that the recrystallization step is performed by adding a seed crystal.
Goel describes a method of synthesizing a zeolite (title).  The reference places a zeolite in a NaOH aqueous solution (para. 56).  Goel explains that use of a seed material provides essential components for the recrystallization of the parent zeolite (para. 44).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the method of making the sieve, as taught by Khitev for use in the process of making the zeolite of Zones and Levy because this process is an effective way of introducing meso and micropores into a zeolite.
 	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recrystallize the zeolite using a seed, as taught by Goel for use with the process of Khitev and Zones and Levy because seeds are known to aid in recrystallization.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zones and Levy as applied to claim 1 above, and further in view of Khitev, Yu, et al. “Synthesis and catalytic properties of hierarchical micro/mesoporous materials . . .” 
Khitev describes a method of making bimodal micro-mesoporous molecular sieves (Introduction, lines 1-3). The process uses a zeolite that is treated with an aqueous NaOH solution, followed by a hydrothermal treatment in the presence of CTMABr, which can be considered a structure directing agent (see catalyst preparation in section 2.1).  The product/solid is recovered and recrystallized (see section 2.1).
	Under analysis, Khitev explains that by varying the NaOH concentration of the zeolite treatment steps, sieves with differing mesopore volumes were obtained (see pg. 203, col. 1).  In one example, Khitev shows that the total micropores ranges from 0.9 to 0.13 (see table 1), the rest being mesopores (see section 3.1, para. 1 describing Table 1 and how it shows different mesopore volumes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the NaOH treatment concentration to form macropore and micropores that range from 0.90-0.13 micropores/total pores, the other pores being macropores, in the molecular sieve of Zones and Levy because Khitev because this range is known to be effective for producing a stable zeolite sieve.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

 	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zones and Levy as applied to claim 14 above, and further in view of Khitev, Yu, et al. “Synthesis and catalytic properties of hierarchical micro/mesoporous materials . . .”
Khitev describes a method of making bimodal micro-mesoporous molecular sieves (Introduction, lines 1-3). The process uses a zeolite that is treated with an aqueous NaOH solution, followed by a hydrothermal treatment in the presence of CTMABr, which can be considered a structure directing agent (see catalyst preparation in section 2.1).  The product/solid is recovered and recrystallized (see section 2.1).
	After recrystallization, Khitev describes an ion-exchange step that employs an aqueous solution of ammonium nitrate (see section 2.1), followed by calcination in a dry air flow at 823k for 6 hrs (section 2.1).  This can be considered calcination.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an ion-exchange step made by exchanging the sieve with an aqueous solution of ammonium nitrate followed by calcination in a dry air flow, as taught by Khitev for use with the process of Zones and Levy because it is known to ion-exchange the zeolite to produce an effective catalyst.  

Claims 17, 18, 19, 20, 21, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zones (US Pat.: 5958370) and in view of Levy (US Pub.: 2019/0046963), provisional filed 2014 and further in view of Khitev, Yu, et al. “Synthesis and catalytic properties of hierarchical micro/mesoporous materials . . .” 
Zones describes a method of making a SSZ-39-type zeolite (abstract, title).  The SSZ-39-type sieve has an AEI framework.  The process of making involves combining an aqueous solution containing an oxide of a first tetravalent element, such as aluminum, a trivalent element, such as silicon and any metals (col. 4, lines 29-40).  The mixture may include an alkali metal hydroxide, such as NAOH (col. 5, lines 1-4) to use for its basicity (col. 5, line 5).  This can be considered the base source.  The mixture can include a templating agent (col. 2, lines 26-28), which can be considered a first organic structure directing agent that is an AEI framework structure directing agent.  Additionally, Zones teaches that the mixture can comprise seed material (col. 5, line 24). 
	Zones teaches use of a structure directing agent, but not two.  As to the second structure directing agent, although Zones teaches that this one should be a cyclic or polycyclic quaternary ammonium cation (see col. 2, lines 27-28) is diethyl-octadecyl [3-(trimethyoxysilyl)-propyl] ammonium cation, but does not teach use of the methyl-form. 
	As to the inclusion of a FAU-type framework, Zones explains that a source of silica can be provided by a Y-type zeolite (col. 4, lines 65-67).  Y-types zeolites have FAU-type frameworks. The reaction mixture is conducted at at emperature from 100-200 degrees C (col. 5, lines 13-17).  
	Also, Zones does not state that the porosity of the SSZ-39 sieve should have micropores and mesopores.
	Levy describes a method of making a sieve that can include a number of frameworks, one of which is a CHA-type sieve (abstract) others include those in the AEI-framework (para. 0144).  Levy explains that the manufacture of the sieve can be performed using a soft-templating technique shown in Fig. 6 (para. 0154).  This process employs a structure directing agent/templating agent with an organosilane surfactant, such as dimethyloctadecyl [3-(trymethyoxysilyl)propyl] ammonium chloride (DMOD) (para. 0154).  Use of these two in the presence of a silica and alumina source with this process produces a hierarchical porous sieve that has interconnected micropores and mesopores (abstract).  As DMOD can be considered a second organic structure agent because it is the same compound used the same way.
	As to the micropores and mesopores being in the range of 2nm and 2-50nm when determined by a nitrogen adsorption-desorption test, Levy teaches that the pores size of the micropores range from 3-10 Angstroms (para. 24) and that the mesopores range in size from 15-50 Angstroms (para. 24).  The micropore size fall within the claimed range and the mesopores overlap the claimed range.  Levy explains that hierarchical pore systems provide micropores with desired weak isolated Bronsted acid sites and mesopores that aid in the mass transfer of reactants and products. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add DMOD to the surfactant of Levy in the manufacture of the molecular sieve of Zones because the addition of this compound is known to facilitate formation of AEI sieves with hierarchical pore structures and hierarchical pore systems are known to provide micropores with desired weak isolated Bronsted acid sites and mesopores that aid in the mass transfer of reactants and products. 
	As to the pore sizes being determined using nitrogen adsorption-desorption tests, Levy teaches use of a nitrogen adsorption-desorption test (para. 96, 109, 181, 202), but the reference does not specifically state that the micropores and mesopore features are determined using this test.  Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any test used to determine pore size would be suitable to find the pore characteristics of the product. 
Khitev describes a method of making bimodal micro-mesoporous molecular sieves (Introduction, lines 1-3). The process uses a zeolite that is treated with an aqueous NaOH solution, followed by a hydrothermal treatment in the presence of CTMABr, which can be considered a structure directing agent (see catalyst preparation in section 2.1).  The product/solid is recovered and recrystallized (see section 2.1).
	Under analysis, Khitev explains that by varying the NaOH concentration of the zeolite treatment steps, sieves with differing mesopore volumes were obtained (see pg. 203, col. 1).  In one example, Khitev shows that the total micropores ranges from 0.9 to 0.13 (see table 1), the rest being mesopores (see section 3.1, para. 1 describing Table 1 and how it shows different mesopore volumes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the NaOH treatment concentration to form macropore and micropores that range from 0.90-0.13 micropores/total pores, the other pores being macropores, in the molecular sieve of Zones and Levy because Khitev because this range is known to be effective for producing a stable zeolite sieve.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

	As to Claim 18, Zones teaches that the YO2 to W2O3 ratio is from 10-100 (col. 1, lines 62-65).

	As to Claim 19, Zones teaches that the surface area of the sieve can be 597 m2/g (see example 19).  Although Zones does not specifically describe the device used to determine the surface area, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any device used to determine surface area and method designed to determine the surface area would be effective for detecting the surface area of the material.

	As to Claim 20, Khitev teaches that in one example, the V total is 0.356 cm3/g (see table 1) and the amount of V micro is 0.053 (Table 1).  The amount of macropores would overlap the claimed range.

	As to Claim 22, although the references do not specifically describe the diffraction angle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would have the same diffraction angle.

	As to Claim 23, Zones teaches that the catalyst may include a metal, some of which are transition metals (col. 7, lines 10-24).

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zones (US Pat.: 5958370) and in view of Levy (US Pub.: 2019/0046963), provisional filed 2014.
Zones describes a method of making a SSZ-39-type zeolite (abstract, title).  The SSZ-39-type sieve has an AEI framework.  The process of making involves combining an aqueous solution containing an oxide of a first tetravalent element, such as aluminum, a trivalent element, such as silicon and any metals (col. 4, lines 29-40).  The mixture may include an alkali metal hydroxide, such as NAOH (col. 5, lines 1-4) to use for its basicity (col. 5, line 5).  This can be considered the base source.  The mixture can include a templating agent (col. 2, lines 26-28), which can be considered a first organic structure directing agent that is an AEI framework structure directing agent.  Additionally, Zones teaches that the mixture can comprise seed material (col. 5, line 24). 
	Zones teaches use of a structure directing agent, but not two.  As to the second structure directing agent, although Zones teaches that this one should be a cyclic or polycyclic quaternary ammonium cation (see col. 2, lines 27-28) is diethyl-octadecyl [3-(trimethyoxysilyl)-propyl] ammonium cation, but does not teach use of the methyl-form. 
	As to the inclusion of a FAU-type framework, Zones explains that a source of silica can be provided by a Y-type zeolite (col. 4, lines 65-67).  Y-types zeolites have FAU-type frameworks. The reaction mixture is conducted at at emperature from 100-200 degrees C (col. 5, lines 13-17).  
	Also, Zones does not state that the porosity of the SSZ-39 sieve should have micropores and mesopores.
	Levy describes a method of making a sieve that can include a number of frameworks, one of which is a CHA-type sieve (abstract) others include those in the AEI-framework (para. 0144).  Levy explains that the manufacture of the sieve can be performed using a soft-templating technique shown in Fig. 6 (para. 0154).  This process employs a structure directing agent/templating agent with an organosilane surfactant, such as dimethyloctadecyl [3-(trymethyoxysilyl)propyl] ammonium chloride (DMOD) (para. 0154).  Use of these two in the presence of a silica and alumina source with this process produces a hierarchical porous sieve that has interconnected micropores and mesopores (abstract).  As DMOD can be considered a second organic structure agent because it is the same compound used the same way.
	As to the micropores and mesopores being in the range of 2nm and 2-50nm when determined by a nitrogen adsorption-desorption test, Levy teaches that the pores size of the micropores range from 3-10 Angstroms (para. 24) and that the mesopores range in size from 15-50 Angstroms (para. 24).  The micropore size fall within the claimed range and the mesopores overlap the claimed range.  Levy explains that hierarchical pore systems provide micropores with desired weak isolated Bronsted acid sites and mesopores that aid in the mass transfer of reactants and products. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add DMOD to the surfactant of Levy in the manufacture of the molecular sieve of Zones because the addition of this compound is known to facilitate formation of AEI sieves with hierarchical pore structures and hierarchical pore systems are known to provide micropores with desired weak isolated Bronsted acid sites and mesopores that aid in the mass transfer of reactants and products. 
	As to the pore sizes being determined using nitrogen adsorption-desorption tests, Levy teaches use of a nitrogen adsorption-desorption test (para. 96, 109, 181, 202), but the reference does not specifically state that the micropores and mesopore features are determined using this test.  Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any test used to determine pore size would be suitable to find the pore characteristics of the product. 
Zones teaches use of their catalyst, which can be used as a hydrocracking catalyst (col. 9, lines 15-20), a dewaxing catalyst (col. 9, line 45), a cracking catalyst (col. 10, line 55), an alcohol condensation catalyst (col. 12, lines 50-55). In this use, Zones teaches converting alcohols with a lower aliphatic carbon chain to hydrocarbons that include olifinic hydrocarbons (col. 12, lines 55-56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 10, 2022